
	
		I
		111th CONGRESS
		2d Session
		H. R. 4595
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Wu (for himself
			 and Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To establish the Internet Freedom Foundation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Freedom Act of
			 2010.
			(1)The National
			 Science Foundation shall establish the Internet Freedom Foundation governed by
			 a board of 12 members, with equal representation from government, academia, and
			 the private sector.
			(2)The Internet
			 Freedom Foundation shall promote Internet freedom through education, advocacy,
			 and research.
			(3)The Internet
			 Freedom Foundation shall be funded by such sums as may be necessary.
			
